Citation Nr: 0023168	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a respiratory 
condition.

3.  Entitlement to service connection for a respiratory 
condition as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1992.  The veteran's DD Form 214 indicates in part 
that he served in Southwest Asia from October 12, 1990 to 
April 20, 1991 and received a Southwest Asia Service Medal 
with three bronze service stars and a Kuwait Liberation 
Medal.

This appeal arises from a March 1994 rating decision from the 
Louisville, Kentucky Regional Office (RO) that denied service 
connection for disabilities to include pulmonary condition 
and granted service connection for recurrent gastritis and 
assigned a 0 percent evaluation.  A Notice of Disagreement 
was filed in August 1994 and a Statement of the Case was 
issued in November 1994.  A substantive appeal was filed in 
January 1995 with a request for a hearing at the RO before a 
local hearing officer. 

In April 1995, in writing, the veteran's request for a 
hearing at the RO before a local hearing officer was 
withdrawn.

This appeal additionally arises from a January 1997 rating 
decision from the Philadelphia, Pennsylvania RO that denied 
service connection for a pulmonary condition as a chronic 
disability resulting from an undiagnosed illness.  A 
Supplemental Statement of the Case (SSOC) addressing the 
issue of service connection for allergic rhinitis, reactive 
airway disease, or restrictive lung disease claimed as a 
chronic disability resulting from an undiagnosed illness was 
issued in October 1997.  A response to the SSOC, that can be 
considered as a substantive appeal, was filed in November 
1997.

By decision in October 1997, the evaluation of the veteran's 
service connected gastritis was increased to 10 percent.  In 
writing in November 1997, the veteran withdrew his appeal as 
to an increased rating for service connected gastritis.  

Finally, this appeal arises from an October 1997 rating 
decision from the Huntington, West Virginia RO that denied 
service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness, with notice to the 
veteran on November 4, 1997.  A Notice of Disagreement was 
filed in November 1997 and a Statement of the Case was issued 
in November 1997.  A substantive appeal was filed on November 
2, 1998.  

During the course of this appeal, the veteran's claims file 
was transferred to the Huntington, West Virginia RO.


FINDINGS OF FACT

1. The claim for service connection for allergic rhinitis is 
plausible.

2. The claim for service connection for a respiratory 
condition is plausible.
 
3.  The veteran has been diagnosed as having allergic 
rhinitis, reactive airway disease, and restrictive lung 
disease; his allegation that a respiratory condition results 
from an undiagnosed illness is not supported by evidence 
which would render the claim plausible.

4.  The veteran has submitted some evidence that he currently 
has fatigue as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
allergic rhinitis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

2.  The claim of entitlement to service connection for a 
respiratory condition is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

3.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a respiratory 
condition as a chronic disability resulting from a 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.317 (1999).

4.  The claim of entitlement to service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness is well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in June 1989, no history 
of allergies, asthma, or respiratory problems was reported.  
On examination, the veteran's nose, sinuses, lungs, and chest 
were clinically evaluated as normal.

In September 1989, the veteran was seen with complaints of a 
sore throat.  There was some nasal congestion.  There was no 
cough or shortness of breath.  The assessment included upper 
respiratory infection.

In October 1989, the veteran was seen with complaints of 
nasal congestion in the evenings for three days.  The chest 
was clear and breathing within normal limits.  The assessment 
included upper respiratory infection.

In January 1990, the veteran was seen with complaints to 
include malaise and myalgia accompanied by a runny and stuffy 
nose with bloody nasal discharge and productive cough with 
clear phlegm for three days.  On examination, there was 
congestion of the nose with flakes of dried blood.  The chest 
and lungs were clear to auscultation.  The assessment 
included upper respiratory infection.  

On a June 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation, the veteran indicated that he did not 
have fatigue, cough, or sinus infection.

In September 1991, the veteran was seen with complaints of an 
earaches and sore throat for four days.  He stated that he 
had this before, three months previously and was diagnosed as 
having an ear infection at that time.  On examination, the 
veteran also complained of nasal congestion.  He had 
intermittent fever.  He denied chills and pleuritic pain.  He 
had no discharge from the ear.  On examination, in pertinent 
part, there was nasal congestion and the lungs were clear to 
auscultation.  The assessment included otitis media 
bilaterally.

In November 1991, the veteran was seen with complaints of flu 
symptoms for two days.  He had a non productive cough.  He 
did not have a fever.  On examination, in pertinent part, the 
chest was clear to auscultation.  The assessment included 
right otitis media.

In December 1991, the veteran was seen with complaints of flu 
symptoms.  On examination, in pertinent part, the chest was 
clear to auscultation.  The assessment included viral upper 
respiratory infection.  

On a separation examination report of medical history in July 
1992, no history of tuberculosis, asthma, shortness of 
breath, pain or pressure in chest, or chronic cough was 
reported.  A history of ear, nose, or throat trouble and 
chronic or frequent colds was reported.  The veteran 
indicated that he had frequent earaches and frequent colds at 
least every two months.  

In October 1992, the veteran filed a claim for service 
connection for disabilities to include a disability 
manifested by history of oil smoke fumes.

On a VA examination in October 1992, the veteran reported 
that he would get sick a lot and he would get tired easily.  
He had no voiced pulmonary complaints.  He had a history of 
exposure to oil smoke.  On examination, the nose, sinuses, 
mouth, and throat were within normal limits.  The respiratory 
system was within normal limits.  The diagnoses included 
history of smoke exposure in Saudi Arabia.  A pulmonary 
function test interpretation included that spirometry was 
normal.  Lung volumes showed a mild decrease in TLC 
suggestive of mild restrictive disease (versus poor test 
performance).  The corrected diffusing capacity was normal.  
The room air ABG was normal.  A chest x-ray showed that there 
were some chronic bilateral interstitial changes which were 
minimal in amount.  No acute air space disease was present.  

On a VA record from March 1993, it was indicated that the 
veteran was seen for epigastric pain.  In pertinent part it 
was noted that the veteran smoked one-half to two-thirds of a 
pack of cigarettes a day.  

By rating action of March 1994, service connection for 
pulmonary condition, claimed as exposure to oil well fires in 
Kuwait, was denied.  The current appeal to the Board arises 
from this action.  

In April 1995, the veteran's representative indicated that 
the veteran was filing a claim for a pulmonary condition as a 
chronic disability resulting from an undiagnosed illness.

On a VA examination in July 1995, the veteran reported that 
he would stay congested a lot.  He reported that he would 
cough and wheeze and he would run but it was getting harder 
to do so.  He was a smoker and smoked up to a pack a day.  It 
was indicated that no active malignant process was present.  
The chest examination demonstrated symmetrical excursion.  
There was positive coryza compliant of the ears, nose, and 
throat.  He had tubular coarse breath sounds.  There were no 
rales, wheeze, or rhonchi.  There was no sputum or cough.  
The probable diagnoses included probable recurrent aspiration 
pneumonitis versus a smoker's bronchitis.  The x-ray showed 
no evidence of cardiopulmonary abnormality.  The impression 
included normal chest.  

On a VA examination in October 1995, the veteran complained 
of shortness of breath since August 1992.  He had experienced 
shortness of breath with running in physical training and now 
experienced shortness of breath with maximum exertion.  He 
was not on medication for his breathing.  He saw no 
physicians about this currently.  He also mentioned that he 
had nasal congestion and bleeding from his nostrils at times.  
He wondered if this was associated with the shortness of 
breath as it also started after he was in Saudi Arabia.  He 
reported that he developed the shortness of breath after his 
experiences in the Persian Gulf War conflict.  He was a 
smoker since 1989, it was believed.  He had no history of 
asbestosis or coal dust exposure.  He was exposed to the oil 
fires in Saudi Arabia and he was exposed to tuberculosis from 
Haitian refugees, but his purified protein derivation tests 
had been negative to date.  Sometimes he experienced wheezing 
with exertion.  He had no history of hemoptysis.

On evaluation it was noted that no active malignancy process 
was present.  The chest x-ray from July 1995 was normal.  The 
pulmonary function tests performed in October 1995 showed 
mild restrictive ventilatory defect without significant air 
flow obstruction.  No additional studies were necessary.  The 
disease was probably active.  The assessment included 
allergic rhinitis, reactive airway disease, and mild 
restrictive lung disease with normal chest x-ray.

Received was a VA outpatient record from June 1995 wherein 
the veteran was seen for reflux.  In pertinent part, the 
veteran's lungs were clear to auscultation.  The veteran 
reported that he smoked a pack of cigarettes a day.

A VA chest x-ray from May 1996 showed normal heart size and 
pulmonary vascularity, allowing for the veteran's suboptimal 
inspiration effort.  Slight heterogeneous opacities were seen 
in the right lower lobe medially.  The costophrenic angles 
were sharp.  The impression included most likely normal 
bronchovascular shadow superimposition or crowding in the 
right lower lobe medial aspect.

On a VA examination from July 1996, the veteran reported a 
history of getting short of breath when he maximally exerted 
himself, such as running a great distance.  He said that 
after he ran 200 or 300 feet, he would start getting short of 
breath, but it did not prevent him from finishing a run.  He 
also did not wheeze when he would get shortness of breath.  
He said it seemed like it was more difficult breathing 
through his nose than a tightening in his chest.  He also 
mentioned that when he was bending over, lifting things, or 
throwing things from side to side, he would get some degree 
of shortness of breath and at times, he would get stomach 
acid coming up into his throat, choking him, and causing him 
to be short of breath.  It did not occur just with bending 
over.  He had to be exerting himself in some form or fashion 
when this occurred.  He had pulmonary function tests 
performed in the past that showed mild, restrictive defects.  
Chest x-rays had been normal.  He said that the shortness of 
breath that he would get with exertion had not changed with 
his treatment with Prilosec.  He apparently had been having 
these shortness of breath episodes with maximum exertion 
dating back to when he was in the military.  He complained of 
chronic sinus draining and irritation of the nose that caused 
difficulty breathing through the nose, since being in the 
military.  

On evaluation, there was no evidence of cor pulmonale.  The 
veteran did not appear to be asthmatic.  There was no 
evidence of cyanosis or clubbing of the extremities.  There 
was no productive cough.  There was dyspnea at maximum 
exertion.  No infectious diseases were present.  The 
assessment included that the veteran had only mild symptoms 
of shortness of breath with maximum exertion that probably 
did date back to when he was in the military.  The question 
was whether the veteran really had any significant 
respiratory difficulties at all.  At most, he seemed to have 
some reactive airway disease, which could, in part, be due to 
acid reflux, especially those episodes where he described 
bending over and experiencing choking spells and shortness of 
breath.  It was not thought that the veteran had asthma in 
that he did not have episodes where he wheezed when he got 
short of breath.  It was thought that some of the shortness 
of breath that he experienced with maximum exertion was just 
related to functional exercise capacity and there was no real 
disease present and it was just normal human physiology to 
get short of breath when one exerted oneself maximally.  In 
regard to the mild, restrictive lung disease on the pulmonary 
function test, it was thought, again, that it was only at 
most, a mild problem and apparently represented nothing of 
significance.  It was noted that it would be of interest to 
repeat pulmonary function tests to make sure there were no 
changes on this.  Please also note that the veteran did have 
some symptoms of allergic rhinitis.  It was believed that the 
veteran's symptoms as mentioned on the examination of October 
1995 were also present when he was in the military.  It was 
thought that the symptomatology was rather mild.  

By rating action of January 1997, service connection for 
pulmonary condition as directly connected to service and as a 
chronic disability resulting from an undiagnosed illness was 
denied.  The current appeal to the Board arises from this 
action.

By rating action of October 1997, service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness was denied.  The current appeal to the Board arises 
from this action.

Received was a VA outpatient record from November 1996, that 
shows in pertinent part, that the veteran complained of 
bloody nasal discharge.  On examination of the nose, the left 
nares had dried blood.  There was mild irritation of the 
septum.  

On a VA outpatient record from March 1997, the veteran 
reported that he was recovering from a "'flu virus'".  He 
had cut down on smoking.  On examination, in pertinent part, 
the lungs were clear.  Upper respiratory infection, 
resolving, was noted.

Associated with the file were VA treatment records.  In 
November 1997, the veteran reported that his nose was stopped 
up.  He had clear nasal discharge.  He additionally reported 
that he tired easily and had a lack of energy.  It was 
reported that the veteran smoked one to two packs of 
cigarettes a day.  On examination, in pertinent part, the 
lungs were clear to auscultation.  The impressions included 
allergic rhinitis and rule out hypothyroidism.

On a VA outpatient record from June 1998, the veteran had 
complaints to include fatigue for one month.  He had weight 
gain, he slept okay, and he had a family history of thyroid 
disorder.  On examination, in pertinent part, the lungs were 
clear.  The diagnoses included fatigue.

On a VA outpatient record from October 1998, the veteran 
reported that rhinitis symptoms were improving with nasal 
inhaler.  The diagnoses included rhinitis. 

On a VA outpatient record from March 1999, the veteran was 
seen with engorged nasal cavities and irritated septum with 
dried blood.  The impression included rhinitis.    

On a VA outpatient record from August 1999, the veteran 
reported that he heard his heart beat when he was sitting 
doing nothing.  He had no chest pain and no shortness of 
breath.  He did not have cough.  On examination, in pertinent 
part, the thyroid was not enlarged.  The lungs were clear.  
The assessment included anxiety.  

On a VA outpatient records also from August 1999, the veteran 
was seen with a history of allergic rhinitis.  He had 
epistaxis of three days.  On exam, the nasal septum looked 
irritated.  A whitish spot was visible on both sides.  The 
chest was clear.  The assessment included epistaxis, not 
actively bleeding.  

II.  Analysis

A.  Direct service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

While it has been argued that the VA has a duty to assist 
claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C.A. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


1.  Allergic rhinitis.

The veteran is claiming that he has allergic rhinitis that 
was incurred in service.  The veteran's service medical 
records show that he was treated on several occasions for 
upper respiratory infections.  He reported frequent colds at 
a separation examination history in July 1992.  A post 
service VA examination in October 1995 indicated that the 
veteran had complaints to include nasal congestion and the 
assessment included allergic rhinitis.  On a VA examination 
in July 1996, the examiner indicated that the veteran's 
complaints as noted in the October 1995 VA examination were 
present when the veteran was in the military. 

Therefore, as the veteran was seen with upper respiratory 
infections in service, and a VA examiner indicated that the 
veteran's current allergic rhinitis was present in service, 
the veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.

2.  Respiratory condition.

The veteran is claiming that he has a respiratory condition 
that was incurred in service.  The veteran's service medical 
records show that he was treated on several occasions for 
upper respiratory infections.  A post service VA examination 
in October 1995 indicated that the veteran had complaints to 
include shortness of breath and was diagnosed with reactive 
airway disease and restrictive lung disease.  On a VA 
examination in July 1996, the examiner indicated that the 
veteran's complaints as noted in the October 1995 VA 
examination were present when the veteran was in the 
military. 

Therefore, as the veteran was seen with upper respiratory 
infections in service, and a VA examiner indicated that the 
veteran's current respiratory complaints were present in 
service, the veteran has satisfied the threshold requirement 
of presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.

B.  Claims for service connection as chronic disabilities 
resulting from an undiagnosed illness.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 (Supp. 2000) and 38 C.F.R. § 3.317 (1999), a 
claimant need only present some evidence (1) that he or she 
is a "Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Neumann v. West, No. 98-1410 (U.S. 
Vet. App. July 21, 2000).   

As an initial matter, the Board notes that the veteran served 
in Southwest Asia from October 12, 1990 to April 20, 1991 and 
received a Southwest Asia Service Medal with three bronze 
service stars and a Kuwait Liberation Medal.  Based on this 
evidence and for purposes of analysis under 38 C.F.R. § 3.317 
(1999), the Board finds that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Gulf War.

1.  Respiratory condition as a chronic disability resulting 
from an undiagnosed illness.

The claims file indicates that the veteran's respiratory 
complaints have been variously diagnosed as allergic 
rhinitis, reactive airway disease, and restrictive lung 
disease in VA examinations and treatment records, therefore 
he has not submitted evidence that any respiratory symptoms 
are the manifestations of an undiagnosed illness.

As noted above, the application of § 1117 has as an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C. § 1117(a) 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii) ("By 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.").  Neumann v. 
West, No. 98-1410 (U.S. Vet. App. July 21, 2000).

Thus, the veteran's claim concerning service connection for 
respiratory condition as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  If a claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
appeal regarding the claim for service connection for a 
respiratory condition as a chronic disability resulting from 
an undiagnosed illness is denied.


2.  Fatigue as a chronic disability resulting from an 
undiagnosed illness.

The claims file reflects that the veteran has complained of, 
and sought treatment for, symptoms of fatigue.  The nature of 
these symptoms is such that the veteran's subjective 
statements may be considered sufficient evidence of objective 
indications of chronic disability.  That is, the veteran 
himself can state whether he has general tiredness, etc.  To 
this extent, the statements are within the veteran's 
competence to make.  These symptoms are capable of 
independent verification, for example by examination or by 
requesting work records.  For purposes of determining whether 
the veteran's claims are well grounded, it is not necessary 
that examinations actually verify the symptoms or that the RO 
actually obtain employment records.  Rather, the symptoms 
must simply be capable of verification (as they are here).  
Therefore, subject to the Remand section below, the veteran's 
claim concerning service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness, is well 
grounded.


ORDER

The claim of entitlement to service connection for allergic 
rhinitis is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for a 
respiratory condition is well grounded.  To this extent only, 
the appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for a respiratory condition as a 
chronic disability resulting from an undiagnosed illness is 
denied.

The claim concerning service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
allergic rhinitis, for a respiratory condition, and for 
fatigue as a chronic disability resulting from an undiagnosed 
illness are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In this case, a VA 
examination is needed to address the medical issues presented 
on appeal. 

Additionally, the veteran's service medical records indicate 
that he was scheduled for a separation examination in 
service; however, no report from a separation examination is 
of record in the veteran's claims file.  Therefore, the 
veteran's service separation examination, if it exists, 
should be associated with the claims file.  Additionally, the 
veteran claims that he was exposed to oil smoke fumes in 
service.  Any documentation of any such exposure should be 
associated with the claims file, including from the veteran's 
service personnel records.

With regard to the veteran's claim concerning fatigue as a 
chronic disability resulting from an undiagnosed illness, the 
Board notes that the criteria for diagnosing chronic fatigue 
syndrome appear in 38 C.F.R. § 4.88a, and were revised 
effective July 15, 1995.  [A new Diagnostic Code 6354 was 
also established so that once service connected, disability 
ratings might be uniformly effectuated].  Specifically, the 
pertinent VA regulation concerning the diagnosis of chronic 
fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

While the veteran has complained of fatigue, a new 
examination is necessary to properly evaluate the veteran's 
symptoms and to determine whether or not he has chronic 
fatigue syndrome.  

The importance of a new examinations to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for new examinations.  However, the Board stresses to 
the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, the duty to assist is not always a one-way 
street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, there is an indication in the record that the 
veteran has been treated at the Huntington, West Virginia VA 
Medical Center.  Treatment records from this facility should 
be requested prior to a VA examination.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1. The RO should obtain the report of the 
veteran's service separation examination 
if one so exists.  If it is unable to be 
located, this should be documented.  Any 
documentation regarding the veteran's 
exposure to oil smoke fumes in service, 
if such is the case, should be obtained 
and associated with the claims folder.

2.  The veteran should be asked to submit 
postservice medical and nonmedical 
indications of fatigue.  The nonmedical 
evidence may include, but is not limited 
to, proof of time lost from work and 
evidence affirming changes in his 
appearance, physical abilities, and 
mental or emotional attitude.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for allergic 
rhinitis, a respiratory condition, and 
fatigue since service.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, to include those from the 
Huntington, West Virginia VAMC. 

4.  The RO should determine if Gregory 
D. Chaney, who conducted the VA 
examination in May 1996, is still 
associated with the medical center where 
the examination took place.  If so, the 
examiner should be asked to provide the 
reasons and bases for his conclusions 
that the veteran's symptoms of allergic 
rhinitis and reactive airway disease 
were also present in the military.  The 
examiner should note whether he is a 
physician.  If not, his title should be 
indicated.

5.  Thereafter, the veteran should be 
afforded a VA nose and pulmonary 
examination regarding allergic rhinitis 
and a respiratory condition by a 
physician who has not examined him 
previously.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing.  All necessary diagnostic 
testing should be done as required.

The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.  

As to allergic rhinitis, the examiner 
should express a medical opinion for the 
record on the following question:

Is it as least as likely as not that 
any current chronic allergic 
rhinitis had its onset in service, 
including as a result of exposure to 
oil smoke fumes?  

As to a respiratory condition, the 
examiner should express a medical opinion 
for the record on the following 
question(s):

Is it as least as likely as not that 
any current chronic respiratory 
disability of the lungs had its 
onset in service, including as a 
result of exposure to oil smoke 
fumes?  If so, the diagnosis of the 
particular disability should be 
specified.

In answering these questions the 
examiner(s) should respond using the 
phrase highlighted in the above question.  
This is the standard of proof that the 
Board uses in adjudicating claims 
involving direct service connection.  The 
examiner should avoid using phrases like 
"possibly", "may have", "could 
have".

6.  Additionally upon completion of the 
above development, the RO should schedule 
the veteran for appropriate VA 
examination regarding service connection 
for fatigue as a chronic disability 
resulting from an undiagnosed illness.  
The veteran and his representative should 
be notified of the date, time, and place 
of the examinations in writing.

The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.  

(a)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from fatigue. 

(b)  The examiner should 
specifically determine if the 
veteran has chronic fatigue syndrome 
(see criteria listed above) or 
whether his complaints of fatigue 
are attributable to another known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's 
fatigue.  Symptom-based 
"diagnoses" such as (but not 
limited to) myalgia and arthralgia, 
are not considered as diagnosed 
conditions for compensation 
purposes. 

(c)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

7.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

8.  Following the completion of the 
foregoing, the RO should review the 
issues of entitlement to service 
connection for allergic rhinitis, for a 
respiratory condition, and for fatigue as 
a chronic disability resulting from an 
undiagnosed illness.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, to include the provisions of 
38 C.F.R. § 3.317, and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



